Citation Nr: 0826263	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Entitlement to an earlier effective date prior to 
December 19, 2000, for the assignment of a 100 percent 
schedular disability evaluation for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The June 2002 rating 
decision increased the veteran's evaluation to 100 percent 
for PTSD effective from December 19, 2000, and the January 
2006 rating decision denied the veteran's claim for TDIU.  
The veteran appealed those decisions, and the case was 
referred to the Board for appellate review.  

The Board denied the claim for an earlier effective date in a 
March 2003 decision. The veteran then appealed the Board's 
March 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in January 
2004, the Court vacated the Board's decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  The 
case was subsequently returned to the Board for further 
appellate review, and the Board ordered additional 
development in October 2004.  That development was completed, 
and the case was returned to the Board for appellate review.  
The Board once again denied the veteran's claim for an 
earlier effective date in a decision dated in December 2005, 
and the veteran appealed that decision to the Court.  In an 
Order dated in August 2007, the Court vacated the Board's 
decision and again remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion).  The case has since been returned to the 
Board for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

Reasons for Remand: To obtain the veteran's complete 
vocational rehabilitation folder and to issue a statement of 
the case.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  As pointed out by the parties in the 
August 2007 Joint Motion, VA failed in its duty to assist the 
veteran in the development of his claim.  In this regard, the 
parties observed that the veteran's complete vocational 
rehabilitation records have not been obtained and associated 
with the claims file.  It was specifically noted that the 
veteran had received vocational rehabilitation from 1980 to 
1984 and in 1995.  However, the evidence of record only 
includes VA vocational treatment reports dated in September 
2000 and December 2000, and it does not appear that any 
attempt was made to secure additional records.  Therefore, 
the RO should obtain and associate with the claims file the 
veteran's complete VA vocational rehabilitation folder.

In addition, the parties to the Joint Remand observed that 
the veteran's claim for entitlement to TDIU had been denied 
in a January 2006 rating decision, and the parties also 
noted, referring to a "Supplemental Record" that was 
apparently before the Court, that the veteran subsequently 
submitted a statement received in March 2006 in which he 
disagreed with the denial of his claim.  (The Board notes 
that the document referred to by the parties is in a 
"temporary" file in the claims file.)  To date, however, 
the parties noted that the RO has not issued a statement of 
the case (SOC) in response to what has been construed as the 
veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete VA vocational rehabilitation 
folder.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review. 

3.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to TDIU in 
response to the notice of disagreement 
received in March 2006.  The statement 
of the case should include a discussion 
of all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the 
veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following 
the issuance of the statement of the 
case unless he perfects his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




